OPINIÓN DEL
JUEZ ASOCIADO SB. HUTCHISON,
CON LA CUAL ESTÁ CONEORME EL JUEZ ASOCIADO SR. WOLP.
El acusado fue convicto del delito de violación técnica y sentenciado a una pena de presidio de 30 años con trabajos forzados.
El señalamiento de errores contiene nueve especificacio-nes. Consideraremos las más importantes en forma general sin tratar de hacer una discusión separada de cada punto según lia sido presentado.
 El apelante se queja de la conducta del juez sentenciador durante el curso del juicio y dice lo siguiente:
"En el curso del juicio, el Hon. Juez de Distrito era más bien otro fiscal y no sólo intervenía para aclarar los puntos oscuros de las declaraciones de los testigos de cargo, sino que hacía manifesta-ciones y formulaba preguntas capciosas para robustecer la prueba de la acusación. Citemos algunas de esas manifestaciones y pregun-tas tomadas, al azar, del récord del caso:
"Declarando la testigo de cargo Elisa Yélez, que es la perjudi-cada en este caso, el Fiscal le hizo las siguientes preguntas:
" ‘Fisc. — ¿Le fiieíeron algo? — Test.—Sí, señor. — Fisc.—¿Qué le hicieron? — Test.—. . . . Juez. — La deshonraron a Ud? — Test.—Sí, señor. — Juez.-—Usted dice "la deshonraron,” ¿quién fué, o quiénes eran? — Test.—Pancho Acevedo, Luis Millán y ese otro muchacho.’■ (Yide, Transcript, p. 10.)
"Declarando el testigo de cargo Adélis Hernández, cómplice en este caso, la defensa levantó la cuestión de que su testimonio no podía servir para corroborar la declaración de la ofendida, y el se-ñor juez dijo:
" ‘La Corte entiende que no es la declaración'de'un cómplice, sino que es la declaración de un individuo que después del acusado haber cometido un delito, él también lo comete, o sea, comete otro delito de violación, en caso de que lo cometiera, son delitos distintos, aunque ejecutados subsiguientemente.’ (Vide, Transcript, p. 21.)
"Declarando el testigo de cargo Adelis Hernández:
" ‘Juez. — Después que llegó el truck allí "y" que pasó eso con Luis Millán, y que pasó lo que usted dice' con Acevedo, usted se *968quedó en el truck o-se fué para su casa? — ‘Test,—No señor, me fui para mi casa. — Juez.—Cuando se fué a su casa, ¿quién quedaba en el truck? — Test.—El señor Francisco Acevedo. — Juez.-—¿Y la mu-chacha? — Test.—Delante, en el carro. — Juez.—¿Estaba en el carro cuando se fué? — Test.—Sí señor. — Juez.—De modo que si después de usted irse alguien le hubiera puesto las pantaletas, usted no po-día verlo porque usted se había ido? — Test.—Ya estaba amaneciendo. ■ — Juez.—¿Ella había' quedado' eh el truck y usted se fué? — Test.— Sí señor. — Juez.—¿Cuando usted se fué ya había venido Luis Mi-llón, o todavía no? — Test.—Todavía.—Juez.—¿No había venido Luis Millón de easa de Inés Castro? — Test.—Todavía.’ (Yide Transcript, p. 29.) — Con el mismo testigo: Juez. — Pero la declaración de us-ted es verdad, ¿no es un cuento? — Test.—La declaración mía es verdad, ¿cómo voy yo a decir una mentira aquí? — Juez.—Eso que dice, ¿no es una invención suya? — Test.—No señor, que ocurrió.’ (Transcript, p. 30). — Declarando la testigo de cargo Juana Rodrí-guez Ramos: — Juez.—Dígame una cosa, ¿usted dice que era coma-drona? — Test.—Sí.—Juez.—Las comadronas en los barrios apartados de la población son las madrinas de casi todos los muchachos que partean? — Test.—Como se les pone agua seguido. — Juez.—No es po-nerle agua a una niña bautizarla? — Test.—Bautizarla, y si se muere se puede llevar a enterrar. — Juez.—¿Por eso las comadronas son-las madrinas de todos los muchachos?- — Test.—De todos los muchachos que recogen. — Juez.—¿Esa es la costumbre en Puerto Rico? — Test. ■ — La costumbre én Puerto Rico, y se respeta a ese compadre como el que va a la puerta de la Iglesia. — Juez.—¿Usted no podría ca-sarse hoy con ninguno de esos ahijados? — Test.—Así es. — Juez.— ¿No podida casarse con ningún ahijado? — No, hombre.’ (Transcript, p. 44 y 45.) Declarando el testigo de defensa Juan Alicea: — ‘Juez. —Dígame los hijos que tuvo Claudina desde el primero hasta la úl-tima. — Test.—Tuvo un varón que no sé como se llamaba. — Juez.— ¿Rafael? — Test.—No sé, María Asunción, Elisa Salvador, y uno que tiene chiquito, que lo tuvo cuando yo estaba en la escuela. — Juez.— ¿Cómo se llaman los otros cinco? — -Test.—Ese otro último que tuvo no sé cómo se llama. — Juez.—¿Ni sabe de los otros cinco? — Tuvieron diez. — Test.—No sé como se llamaban. — Juez.—Orden de fecha de nacimiento de esos muchachos; ¿qué día nació Rafael? — Test.—Eso no sé decir, el día que nació. — Juez.—¿Y María Asunción?- — -Test. —Me parece que nació en el mes de . . . — Juez.—¿Y Salvador?— Test. — No sé. — Juez.—Y esta muchacha Elisa? — Test.—Tampoco.— Juez. — ¿ Y los otros seis muchachos ? — Test.—Esos no los conocí yo. ’ (Transcript, p. 53.) Con el mismo testigo: ‘Juez. — ¿Qué edad te-*969nía Elisa cuando la madre le daba el pecho? — Test.—Tenía como un-par de meses. — Juez.—¿Y estaba nacida cuando murió la primera esposa? — Test.—Eso mismo. — Juez.—¿Y estaba nacida cuando re-gresó la segunda esposa? — Test.—Sí señor estaba nacida. — Juez.—¿Y usted recuerda ese dato? — Test.—Sí señor. — Juez.—¿Por haberla visto antes? — Test.—Por haberla visto. — Juez.—-Al pasar por la es-cuela haberla visto pegada al pecho de la madre? — Test.—Cuando murió doña Adela, fuimos a tomar agua . . . — Juez.—Hay una diferencia de tres años entre la muerte de la primera esposa más o menos y el regreso de la segunda, y sin embargo estaba nacida en la primera y al regresar Marrero con la segunda esposa, después de haber enviudado y casarse en España, es decir, haber mediado tres años, la ve pegada al pecho de la madre, de dos meses de nacida? —Test.—Pero fué cuando murió la esposa de- don Celedonio. — Juez. —Eso no fué lo que usted había dicho. — -Test. . . . — Juez—De modo que cuando usted la vió pegada de la madre, de dos meses de na-cida, fué cuando murió doña Adela? — Test.—-Sí señor. — Juez.—¿En el 1917? — Test.—En el 1907, cuando murió la señora.’ (Transcript, p. 54.) — Declarando otra vez el testigo Adelis Hernández: — ‘Abog. —¿Y tú no dijiste nada? — Test.—No dije nada. — Abog.—El que habló allí no fué más que el acusado? — Juez.— (interrumpiendo)— Ya declaró lo que él dijo al hacerle las preguntas; ahora, si cree que es algo más. — Abog.—He traído a este testigo para impugnar la declaración de aquellos dos. — Juez.—El testigo es un arma, que a veces se dispara para un lado y otras para otro, y hay veces que se dispara por la culata.’ (Transcript, p. 62.)
“Al ser llamado el acusado a declarar: — ‘Juez.—Acusado: Le voy a hacer las advertencias legales siguientes: que tiene el derecho constitucional para quedarse callado, no está obligado a hablar, pero si quiere declarar entonces tiene que producirse con la misma ver-dad y certeza de un testigo cualquiera, y le advierte también la corte que si de su declaración el Fiscal puede sacar algún elemento de prueba contra usted, tiene el derecho de hacerlo. Ahora, ¿usted quiere declarar? — Acus.—Sí señor.’ (Transcript, p. 63.)
“Declarando el Fiscal, quien fué llamado a la silla de testigos por el acusado: — ‘Juez.—Usted no lo utilizó como testigo del Pueblo de Puerto Rico en el sentido técnico de la palabra? — (Se refiere al testigo de cargo Adelis Hernández.) — Fiscal.—No.—Juez.—No le ofreció sacarlo del proceso si él declaraba en esta forma o aquélla? —Fise.—Yo no le ofrecí nada, yo no lo vi a él hasta el día que se presentó ante el Gran Jurado, que él había hecho la declaración vo-*970luntaria, antes del Juez recomendarme que se soltara ya él había hecho la declaración voluntaria.’ (Transcript, p. 66.)”
El derecho de un juez de distrito a participar en el exa-men de los testigos, siempre que tal derecho se mantenga dentro de los límites razonables de una sana discreción judicial, no puede negarse y ha sido uniformemente sostenido por esta corte. En ausencia de presentar objeción o tomar excepción un ligero exceso en este respecto no garantizaría que se revocara la sentencia.
Sin embargo, el conducir un caso por parte del Pueblo, especialmente en juicios por jurado, debe dejarse al fiscal. De lo contrario una intervención excesiva por parte de la corte en el curso general de las preguntas y comentarios hechos a favor de la acusación, produciría prejuicio en la mente del jurado contra el acusado y cuando se considera en relación con otras circunstancias del caso podría conducir a la conclusión inevitable en apelación de que el acusado no se le dió un juicio justo e imparcial.
La edad de la perjudicada no solamente era la question más vital en el presente caso sino también la más dudosa. El principal testigo de cargo sobre este punto fue la partera, quien a causa de su avanzada edad no había podido durante muchos años actuar como tal. Esta señora asociando el nacimiento de la perjudicada con otro nacimiento que ella dijo ocurrió casi al mismo tiempo, cuya fecha en cambio aparecía en el Registró Civil, suministró un elemento muy esencial de certeza en un aspecto muy importante del caso para el gobierno. Posteriormente la defensa valiéndose de un método parecido trató de probar que la perjudicada te-nía más de quince años de edad. Con este fin se llamó a Juan Alicea a la silla de los testigos. Ciertamente el con-flicto entre la declaración de este último testigo y la de la partera fué un factor importante, si no el factor dominante, én este estado del caso. Bajo estas circunstancias el con-traste marcado entre la consideración demostrada a un tes-tigo y la actitud agresiva asumida con el otro de estos dos *971testigos por parte del juez en presencia del jurado se hace llamativa.
El hecho de que un testigo de la defensa sea un juguete en manos del abogado del acusado ordinariamente no se es-capa a la atención del jurado, pero si se escapara esta cues-tión sería cubierta por el fiscal en el curso de su argu-mento. No necesita el énfasis adicional de un comentario agresivo del juez sentenciador.
Al acusado se le había informado de su derecho a decla-rar, pues se preparaba para ocupar la silla de los testigos. Estando representado por un abogado competente aparente-mente el acusado no tenía necesidad de que se le diera con-sejo respecto al riesgo que corría. La situación en que se le colocó era bastante difícil sin el embarazo adicional de una evidencia solemne acerca de la naturaleza de la prueba a que se le sometería al ser repreguntado.
Sin embargo, el examen de repreguntas no fué tan drás-tico como pudo habérseles hecho creer al acusado y al ju-rado. Es como sigue:
“Repreguntado por el Fiscal: ‘Conozco a Adelis Hernández, él iba en el truck, él se quedó en el truck y yo me vine con Ernesto Castro y Felipe Rivera a mi casa, la dejé sola porque yo no sabía en lo que ella quedaba .... como ella se quedó allí.’
“Juez: — ¿Usted vive cerca de allí?- — Testigo:—Como a un kiló-metro de casa de don Inés Castro. — Juez:—¿Usted no podía, darle alojo a esa niña en su casa? — Testigo:—No me dijo nada, ella se quedó allí. — Fiscal:—¿Usted la dejó allí abandonada? — Testigo:—Se-guro. — Fiscal:—¿Usted sabía para dónde ella iba? — Testigo:—Ella dijo que iba .... del peñón de donde la cojimos fué hasta ahí, pero no dijo para donde iba. — Fiscal:—¿No le preguntó para dónde iba? —Testigo:—Tampoco.—Fiscal:—¿A qué hora era éso? — Testigo:— Eso era como .... cuando llegamos a casa de don Inés Castro de once a once y media.
“Juez:- — ¿Don Inés vive con su esposa? — Testigo:—Sí señor.— Juez: — No se le ocurrió llamar a don Inés y decirle ‘aquí hay este caso’? — Testigo:—Resulta que yo, seguido que me dieron la razón, me fui para mi casa, no sé nada más.”
*972La prueba en total hasta este estado del caso no era- tal. que hiciera que en la mente del jurado existiera simpatía por el acusado. Como ha dicho el abogado del apelante, la vista de este caso se celebró en una época cuando los ca-sos de Arrócho y Clemente aún estaban frescos en la mente del pueblo. Bajo estas circunstancias la mejor práctica hu-biera sido evitar cualquier insinuación innecesaria del de-ber que tenía el acusado de adivinar lo que estaba en la mente de sus compañeros o de anticipar futuros aconteci-mientos y de proveer alojamiento y alimentos a la perjudi-cada. El Pueblo v. Ruis, 34 D.P.R. 531.
El acusado solicitó que se dieran al jurado ocho instrucciones especiales, las que fueron rehusadas por el juez de distrito basándose en que habían sido incluidas en sus instrucciones generales. Transcribiremos las primeras siete de estas supuestas instrucciones especiales:
“1. — Que en un delito de violación técnica, como el presente, es necesario probar fuera de toda duda razonable, la edad de la pre-sunta víctima.
“2. — Que si el jurado tiene dudas con respecto a la edad de la ofendida, debe absolver al acusado.
“3. — Que si resulta no probada satisfactoriamente la edad de la presunta ofendida, el jurado debe absolver al acusado.
"4. — Que la declaración de la ofendida debe estar corroborada en sus hechos esenciales, para conectar al acusado con el delito, no siendo suficiente corroboración la declaración del médico sobre el hecho de la desfloración.
“5. — Que de acuerdo con el artículo 253 del Código de Enjuicia-miento Criminal, no procede la convicción por declaración de un cómplice, a no ser que- ésta sea confirmada por alguna otra prueba que, por sí misma y sin la ayuda del testimonio del cómplice, tienda a demostrar la relación del acusado con la comisión del delito; no siendo suficiente dicha corroboración si sólo prueba la perpetración del delito o las circunstancias del mismo.
“6. — Que el jurado es el único juez para determinar si un tes-tigo es o nó un cómplice.
“7. — Que en estos casos, el testigo actúa bajo promesa de inmu-nidad; y que, si bien es cierto que esta promesa es siempre negada por el cómplice, su existencia se sospecha siempre.”
*973Las instrucciones dadas en cuanto pertinentes a la cues-tión aquí envuelta, fueron como sigue:
“En este caso hay dos cuestiones que necesariamente ustedes tie-nen que analizar para traer un veredicto de culpabilidad; primero, que la niña fue desflorada. En esta cuestión, y para refrescar vues-tra memoria, deben examinar lo. siguiente: la declaración del perito médico que reconoció a la niña y la encontró desflorada reciente-mente. Corroboración: las manchas de sangre, que allá en el barrio de Bartolo la vió Quiles al salir el sol por aquellas montañas, aquellas manchas de sangre que pudo ver Quiles, deben ustedes in-vestigar si esas manchas de sangre son o nó corroboración de la des-floración. Ustedes deben tener en cuenta e investigar, si las mani-festaciones que dice José Pérez, aquel sereno del rolo, que en el barrio de Bartolo cuidaba el rolo de apisonar la carretera, si esas manifestaciones de José Pérez al decir que oyó al acusado decir ‘anoche dió la sangre al cuello y me cansé de hacer ésto,’ y cuando la niña se quejaba de que no podía aguantarlo le decía ‘abre las piernas para sacártelo y en vez de sacárselo se lo metía más/ deben considerar si esas manifestaciones del acusado, dichas a presencia de José Pérez, son o nó una corroboración de la desfloración de la muchacha.
“Para este extremo ustedes deben tener presente también la de-claración de Adelis Hernández. Este Adelis Hernández supone el acusado que abusó de ella, y yo quiero hacerles algunas considera-ciones legales respecto a la declaración de este testigo. Este testigo deben ustedes tener en cuenta su declaración. 4 Será posible que este testigo sea anulado en su declaración por el hecho de que con-currió también a cometer, él por su parte, otra violación! Y la corte concluye instruyendo a los señores del jurado, que es una de-claración que ustedes tienen que tener en cuenta, primero, porque no es un cómplice. Cómplice es un individuo que concurre en la comisión del mismo delito, no de un delito inmediatamente posterior de la comisión de un delito cualquiera, tiene que ser por ejemplo, cómplice de haberse robado estos Estatutos en la Corte de Distrito, si no el que se los robó, el que los cogió en la mano o está presente en la entrada velando al policía para avisar al otro; pero no es cómplice si después de haber entrado el otro y de haberse llevado estos Estatutos, entra después y se lleva este jarro, u otros Estatu-tos, o se lleva estos mismos estatutos que ha dejado el primer ladrón escondidos para después llevárselos, ése no es un cómplice, es autor de otro delito igual, y el que viola una niña después que otro lo ha *974hecho, es autor de una violación suponiendo que la haya violado. No es un cómplice, pero vamos a suponer que era un cómplice, y entonces la ley admite que El Pueblo de Puerto Pico lo coja de testigo en aquellos casos en que la evidencia es corta, la ley auto-riza a coger ese testigo y ofrecerle inmunidad para que declare. Ha sucedido esto aquí? No ha sucedido. No ha sido necesario que el Pueblo ofrezca inmunidad, sino que el mismo Adelis Hernández a los dos días del arresto declara lo ocurrido con la niña ésta en re-lación a este acusado o sea al delito cometido por Francisco Acevedo. Suponiendo que fuera un cómplice, necesitaría según la ley corrobo-ración esa declaración del cómplice. ¿Está corroborada la declara-ción de Adelis Hernández? ¿Las manchas de sangre son una co-rroboración? Las manifestaciones del acusado al día siguiente de cometido el delito, allí en el barrio de Pío Prieto, frente a la casa de don Inés Castro haciendo alarde de que aquella noche habían gozado de lo lindo, ¿son o nó una corroboración de la declaración de Adelis Hernández, que no se puede creer? Uds. tienen que te-ner en cuenta la declaración de Adelis Hernández de cualquier ma-nera, como cómplice, como autor o como testigo independiente en el asunto, porque sus declaraciones para Uds. tenerlas en cuenta han de ver si están corroboradas o nó. Deben tener en cuenta tam-bién si el Dr. Sein corrobora la declaración de Adelis Hernández, diciendo que la niña había sido desflorada en un término de 24 a 48 horas; si las manchas de sangre son o nó una corroboración de Adelis Hernández que dice que estaban manchadas las ropas de' sangre; si las manifestaciones del acusado a Quiles y al barbero aquella mañana, alabándose de haber tenido contacto carnal con esta niña, y de que ella se quejaba de que no lo podía aguantar y en-tonces le mandaba a abrir las piernas para empujárselo más, si son o nó una • corroboración de la declaración del cómplice suponiendo que fuera un cómplice, o traído por el Pueblo de Puerto Pico bajo ofrecimiento de inmunidad para que declarara, aún, suponiendo todo ésto, tienen que apreciar esta declaración; pero de la prueba practicada aquí ha aparecido que este muchacho ha declarado es-pontáneamente, sin necesidad de ofrecimientos, y tienen que tener esa declaración presente y apreciarla con el resto de la prueba, sin necesidad de ir a determinar si hubo o nó ofrecimiento de libertad, y si estuvo o nó corroborada. La otra cuestión, Sres. del jurado, es que lleguen Uds. a la conclusión de que la niña es menor de catorce años, y si la prueba del Fiscal es suficiente para considerar que esa niña tenía menos de catorce años o nó es suficiente. La prueba del Fiscal es una prueba autorizada por la ley en defecto de la partida *975de nacimiento que es la mejor prueba. A falta de. esa mejor prueba cualquier otra prueba es admisible, lo único que Uds. tienen que resolver ahora, ya que la corte la admitió, es si es suficiente. La declaración de la partera es la siguiente: que parteó a una niña en aquel barrio, de una vecina, un mes antes de haber parteado a la madre de Elisa Yélez, y la documental que presenta el Fiscal probando que esa niña llamada Prudencia Ruiz no tiene los catorce años. Si no tiene los catorce años, habiendo nacido un mes antes que Elisa, Elisa no puede tenerlos. Si Uds. admiten esa declara-ción como verdad, tienen que llegar a la conclusión de que la niña fue desflorada no teniendo catorce años. Uds. no tienen que apre-ciar para nada la violencia en este caso, sino para corroboración del delito. Ahora en cuanto a la manera de apreciar la evidencia Uds. son los jueces. Hay dos clases de evidencia: directa e indirecta. La directa es aquella que prueba un hecho directamente, y la prueba indirecta o circunstancial es aquella que prueba un hecho indirec-tamente, es decir probando un hecho que está tan íntimamente re-lacionado con el primero, que lo da a entender de una manera que no deja lugar a duda razonable. Lo que se necesita tanto, en una prueba como en otra es que lleve el convencimiento .al ánimo del jurado sobre la culpabilidad o inocencia del acusado. No es nece-sario que sea una evidencia de tal naturaleza que excluya la posi-bilidad de error; eso no sucede en la vida corriente del mundo, no hay tal cosa, lo que se necesita es que Uds. crean por virtud de la evidencia practicada ante Uds. si la culpabilidad del acusado es su-ficiente para condenarlo o creen que no es suficiente, para absol-verlo. La evidencia circunstancial es tan buena como la evidencia directa, lo que se necesita es que los diversos elementos de prueba circunstancial sean de tal naturaleza que Reven directamente al ju-rado a la conclusión de que el acusado no es culpable, y que no falta ninguno de los eslabones de la cadena que encierren al acusado en un círculo de hierro, para demostrar su culpabüidad, o que encie-rran al Fiscal en un círculo de hierro para impedirle demostrar su acusación y surge de las mismas declaraciones del proceso la inocen-cia del acusado. Se presume que todo testigo dice la verdad mien-tras no se pruebe lo contrario, pero un testigo puede errar en parte de su declaración y no por eso llegar a la conclusión el jurado de que está mintiendo voluntariamente; puede errar en parte de su declaración, repito, o puede haber olvidado algún dato, de modo que en todo esto Uds. son los únicos jueces. La manera de portarse un testigo en la silla, su candor, su buena fe, el temblor que tenga, la manera de expresarse, Uds. son los jueces para apreciar todo eso, *976y pueden apreciar que un testigo está diciendo la verdad y llegar a la culpabilidad del acusado contra la declaración de 25 que están diciendo lo contrario y que no les merecen ningún crédito. Se presume que el acusado es inocente mientras no se pruebe su culpabili-dad fuera de toda duda razonable, y duda razonable es aquel estado de la mente en que queda el jurado, cuando después de practicada toda la prueba, no llega a ninguna de las conclusiones de culpabili-dad o inocencia del acusado. El acusado puede declarar en su pro-pia causa y Uds. deben apreciar esa declaración con el resto de la prueba, teniendo en cuenta el interés que tiene en salir bien en el proceso, pero él está obligado a producirse con verdad como cual-quier otro testigo.”
Luis Acevedo, Luis Millán, Francisco Acevedo y Adelís Hernández, la noche en cuestión viajaban en un camión perteneciente a Ernesto Castró, con dirección a la casa de Inés Castro, padre de Ernesto. La perjudicada fué reco-gida en el camión y conducida al sitio donde el camión se paró cerca de la casa de Inés Castro. Ella iba en el asiento delantero entre Luis Acevedo, que iba a cargo del camión, y Luis Millán, el chauffeur. Francisco Acevedo y Adelís Hernández iban en la parte trasera del camión.
La perjudicada dice que cuando el camión se paró Luis Acevedo se fué y que ella fué violada por Luis Millán, Francisco ' Acevedo y Adelís Hernández en el orden en que han sido nombrados. También dice que Millán desapareció después de haber cometido la ofensa pero que el apelante y Hernández durmieron en la parte trasera del camión. Ella parece haber pasado la noche en el asiento delantero del camión e insiste en que vió a Hernández y al acusado dormidos cuando ella despertó por la mañana.
Ernesto Castro dice que se encontró con el camión cuando éste llegó a la casa de su padre y que acompañó a Francisco Acevedo a su casa; que Luis Acevedo se fué a acos-tar inmediatamente en la casa de Inés Castro y que Millán, que vivía allí, le siguió; que Adelís Hernández se quedó encargado del camión; que Hernández y la perjudicada se quedaron en él.
*977Otro testigo alega haber acompañado a Castro y al acu-sado á la casa de este último. El acusado también dice que Hernández se quedó en el camión cuando salió acompañado de su cuñado y Castro. Hernández dice que siguió a Mi-llón y a la perjudicada basta un sitio donde ellos doblaron .por un callejón y que él fué un testigo ocular como por •es-pacio de una bora de lo que ocurrió cerca del camino; que después de regresar al camión él observó como durante tres cuartos de bora la conducta y los becbos que él le imputa al acusado.
Tanto Pérez, el sereno, y Quiles,. el barbero, declararon que a la mañana siguiente Hernández se jactaba alegre-mente de baber tenido comercio carnal con la perjudicada.
De la declaración dada por el Fiscal cuando fué puesto por la defensa en la silla de los testigos, hacemos la si-guiente cita:
“Abogado: — ¿Quiénes eran las personas acusadas de ese hecho? —Fiscal: Le voy a explicar: me llamó el Juez Municipal de Lares y me dijo de un.caso terrible que se había cometido, que es el acto' que se está investigando en esta Corte, que había tres personas, tres presuntos acusados, y me explicó el caso de los tres. Entonces me dijo que uno de ellos era un muchacho jovencito, enfermo, y que ya había declarado, y que él entendía que la prueba era muy floja contra él; que la declaración de él era muy buena y que en vista de que él estaba delicado de salud, 3^ además que para su entender estaba tísico el muchacho, que qué yo creía del caso; entonces le dije que investigara si ese muchacho tenía más de diez y seis años o nó, porque su Señoría sabe que si tenía menos de 16 años, no se podía acusar sino mandarlo a la Escuela Correccional, y me dijo que a su entender tenía menos de diez y seis años, que contra él la prueba era muy floja, que la declaración de él era muy buena co-rroborada en todos sentidos, 3^ entonces yo le dije que si era así, que podía soltar al muchacho éste y aumentarle la ñanza a esos dos acu-sados. Después Su Señoría vino a mi oficina, dijo que era repre-sentante de ellos, me habló y me indicó y demás, y yo le bajé la fianza a instancias de Su Señoría.
“Abogado: Pero es el caso que Su Señoría le exigió la cantidad de tres mil pesos de fianza a cada acusado? ■ ■
“ Testigo: Me parece que al chiquito yo no lo hic.e, no estoy se-*978guro. — Abogado: Tenga la bondad de ver el récord. — Testigo: En el récord éste es que aparece la orden de arresto expedida por el Juez Municipal. — Abogado: ¿ Contra quién ? — Testigo: Contra los tres, en la cual le exige $1,500, después de esto me Mee cargo del caso y entonces aumenté a estos dos hombres la fianza, a éste que Ud. defiende ahora y a Luis Millán. — Abogado: ¿Y al otro acu-sado? — Testigo: Al otro acusado me parece que no se la aumenté, es mas, me parece que entonces, de acuerdo con la comunicación del juez, le- dije que lo soltara.7’
No es nuestro propósito ahora demostrar que Hernán-dez era un cómplice. Si había alguna prueba en qué basar una conclusión a este respecto, ésta era una cuestión para el jurado. Por tanto, al jurado se le debió decir que tenía que resolver si Hernández era o nó un cómplice,- y si era un cómplice, si su declaración había sido o nó corroborada. Desde luego incumbía a la corte explicar el significado de la palabra cómplice, según su uso en el estatuto que re-quiere que la declaración de un cómplice sea corroborada, indicar la clase de corroboración requerida e insinuarle qué podía considerarse como tal corroboración' en caso de que el jurado creyera a los testigos que declararon con respecto a las cuestiones así indicadas.
No discutimos la proposición de que “personas que, sin estar de común acuerdo, cometen varios delitos al mismo tiempo, no son cómplices uno del otro.” 16 C. J. 676.
Convenimos con la corte inferior en que la violación de la perjudicada por Hernández inmediatamente que Acevedo cometió un delito similar no haría, sin nada más, que Her-nández fuera un cómplice. Pero la cuestión envuelta no so-lamente pasa por alto todos los otros hechos y circunstan-cias sino que también asume como un hecho un acto de co-mercio carnal anterior por parte de Acevedo. A menos que Millán o Acevedo hubieran cometido el delito de viola-ción, Hernández no pudo haber cometido “otro” delito pero era culpable del delito que se le imputaba al acusado, y el acusado en realidad sería a lo sumo un mero accesorio antes del hecho, aunque técnicamente y según el estatuto *979sería im co-autor. Por tanto, la cuestión de si Hernández cometió o nó otro delito sin haber participado en forma al-guna en el delito imputádole al acusado, siendo un factor principal en la cuestión de complicidad vel non, era tanto una cuestión para el jurado como la complicidad misma.
En ausencia de una definición adecuada de la palabra cómplice, o de una explicación de la regla que requiere que la declaración de un cómplice sea corroborada, las instruc-ciones según fueron dadas dejaron al jurado inferir que prueba de penetración simultánea por parte de dos co-auto-res es necesaria para demostrar complicidad en el delito de violación. Nuestro estatuto tampoco requiere que el fiscal haga una oferta de inmunidad aunque el confiar o espe-rar tal inmunidad es desde luego teóricamente la base de la regla estatutoria. Además en el presente caso fuera de la declaración del mismo Hernández al efecto de que el juez municipal no le hizo ningún ofrecimiento para que fuera testigo del Pueblo, no bay absolutamente nada que demuestre la naturaleza o el número de entrevistas teni-das por Hernández con el alcaide de cárcel, con la policía y con el juez municipal. Hernández dice que pasó cinco días en la cárcel y que bizo su declaración a fin de obtener su libertad después que sus compañeros liabían salido bajo fianza. Entonces el juez municipal al comunicar el asunto al fiscal le llamó la atención en cuanto a la corta edad y aparente estado de tuberculosis del detenido y le indicó que éste había dado una buena declaración. Entonces el fiscal dió orden al juez municipal de poner en libertad al detenido.
El hecho incontrovertido en el caso al tiempo de darse las instrucciones al jurado era que Elisa Vélez había per-dido su virginidad. Admitiendo para los fines del argu-mento que se demostró que la perjudicada era menor de edad, entonces también se estableció el corpus delicti. Tam-bién hubo prueba tendente a demostrar que Luis Acevedo y Millán al llegar a la casa de Inés Castro inmediatamente se fueron a acostar y que el acusado también se fué, de-*980jando a Hernández en la carretera o’ en el camión con la perjudicada. Hay prueba tendente a demostrar que a la mañana siguiente Hernández admitió baber tenido comercio carnal con la perjudicada durante la noche. Si es cierto este testimonio Hernández no cometió otro delito sino que era culpable del delito que él le imputa al acusado. Si el nombre de Hernández se hubiese sustituido por el de Acevedo en la acusación, bajo la teoría de que se había come-tido mi sólo delito Hernández pudo haber sido convicto del delito imputádole al acusado, y esta convicción pudo ha-berse obtenido con y sostenida por la prueba aducida en este juicio, con o sin la declaración de Hernández. La corte no tenía derecho a excluir de la consideración del jurado la teoría de que se había cometido un solo delito y de susti-tuirla arbitrariamente por la hipótesis de un doble o triple delito, como la única y exclusiva base para su deliberación.
Bajo la teoría de que se hubiera cometido un doble de-lito incumbía al jurado determinar si hubo o nó acuerdo en-tre los autores. Al jurado correspondía decidir si Hernán-dez fué sólo un mero espectador, un circunstante inocente, o si él estaba de guardia mientras se paseaba por el camino y alrededor del truck por espacio de dos horas o más, o si en alguna otra forma, mientras esperaba que llegara su oportunidad, ayudó, instigó, o indujo los actos que él le imputa al acusado. Y con el fin de llegar a una conclusión a este respecto al jurado se le debió dejar en libertad para considerar todos los hechos y circunstancias del caso, inclu-yendo la violación de la perjudicada por parte de Hernán-dez, si el jurado creía que Hernández era culpable del otro delito subsiguiente.
Nuestro estatuto igualmente prohíbe que se declare con-victo a un acusado del delito de violación con la sola decla-ración no corroborada de la mujer agraviada. De manera que la regla que requiere la corroboración de la declaración de ,un cómplice se ha ampliado en esta jurisdicción a in-cluir, el, testimonio de la perjudicada en esta clase de delitos *981así como en otros delitos sexuales específicos. No simpati-zamos con estas disposiciones legislativas. El inciso 8 del artículo 233 del Código de Enjuiciamiento Criminal según fué enmendado en 1911, Comp. de los Estatutos Bevisados, sección 6265, interpretado debidamente y puesto en práctica por las cortes de distrito darían amplia protección al acu-sado en casos de esta naturaleza y al mismo tiempo baria que se obtuviera la convicción del culpable en muchos casos que no caen dentro del razonamiento de la regla que re-quiere corroboración. Pero el derecho de derogar o en-mendar el requisito infranqueable y absoluto .de corrobora-ción en los casos enumerados en el Código de Enjuicia-miento Criminal es una cuestión que queda a la discreción de la Legislatura más bien que a la de las cortes. Mien-tras estas leyes permanezcan en nuestros códigos deben ser respetadas y puestas en vigor al ser invocadas por un acu-sado.
En el presente caso al jurado se le dijo en cierto nú-mero de palabras que era necesario determinar tan sólo dos cuestiones, primera, si se había cometido o nó en la persona de la perjudicada el delito de violación; y segundo, si la agraviada era menor de catorce años.
Se admitió que era necesario corroboración respecto al corpus delicti, pero no se puede hallar indicio claro al efecto de que la declaración de la perjudicada debe ser corrobo-rada por otra prueba tendente a relacionar al acusado con la comisión del delito. No hay, desde luego, falta de tal prueba. Pero el jurado estaba en libertad de creer o nó la declaración de los testigos que corroboraban la de la per-judicada en lo que la misma tendía a identificar al acusado como culpable del delito. Aunque la declaración del sereno, respecto a las admisiones hechas por el acusado, y la del supuesto cómplice como un testigo ocular, han sido rechaza-das por el jurado, sin embargo de acuerdo con las instruc-ciones de la corte un veredicto de culpabilidad hubiese sido permisible y propio.
*982Ciertamente que las instrucciones solicitadas por el acu-sado respecto a la necesidad de corroboración y a la clase de corroboración requerida en lo que al testimonio de la perjudicada se refería, no están incluidas en las instruccio-nes dadas por la corte.
Igualmente es cierto esto en lo que se refiere a la ins-trucción solicitada en cuanto a la necesidad de probar la edad de la perjudicada fuera de duda razonable. Es cierto que se llamó la atención al jurado sobre la presunción de inocencia y la necesidad de probar la culpabilidad del acu-sado fuera de duda razonable. Pero duda razonable se define como ese estado de la mente en que se encuentra el ju-rado (o un jurado) cuando después de ver toda la prueba, el jurado (o un jurado) no puede llegar a una conclusión respecto a la culpabilidad o inocencia del acusado. Apa-rentemente duda razonable podría surgir tan sólo en el caso de que el jurado no pudiera llegar a un acuerdo o de que a un jurado le fuese imposible decidirse respecto a la culpabilidad o inocencia de un acusado. Pero sea esto como fuere, de lo que aparece de las instrucciones dadas una li-gera preponderancia de la prueba respecto a la edad o res-pecto al asunto principal sería suficiente para garantizar y sostener un veredicto de culpabilidad.
Una objeción más seria a las instrucciones es que no se presenta en absoluto al jurado la prueba de la defensa. No sólo se resume la prueba de cargo sino que se presenta desde el principio basta el fin en forma de un fuerte argu-mento desde el punto de vista del fiscal, más bien que desde el punto de vista de un juez presidente exento de prejuicio e imparcial. La única referencia becba a la prueba de la defensa es la admisión del derecho del acusado a declarar en relación con la advertencia de que él no es un testigo desinteresado. Pero pasa enteramente por alto el becbo de que su declaración en unión de la de por lo menos otros dos testigos al ser creídas por el jurado serían suficientes para establecer una coartada.
*983Desde luego no se presenta objeción a la manifestación de que la declaración del acusado debe considerarse 'del mismo modo que la de cualquier otro testigo del caso to-mando en consideración su interés natural en el resultado del juicio. La forma en que se dispone de la declaración del acusado se menciona solamente como contraste a la ma-nera en que se presenta la declaración de Hernández a la consideración del jurado no obstante su natural interés en que el gobierno no siguiera el caso contra él.
La cuestión de complicidad, como ya se ha dicho, se hace depender de la proposición de que si hay un intervalo de tiempo entre la comisión de dos delitos entonces la persona que comete el segundo delito no puede considerarse como un cómplice del primer delito. Claramente que si se lleva esta teoría a su conclusión lógica excluiría la posibi-lidad de que cualquiera de dos co-acusados pudiera conside-rarse como cómplice en cada caso de violación cuando el delito puede en realidad haber sido cometido por cada uno de tales co-acusados.
Las instrucciones en su totalidad no son las contempla-das por el artículo 233 del Código de Enjuiciamiento Criminal cuyas palabras textuales son que el juez “hará un re-sumen del caso .... llamando la atención del jurado ha-cia la cuestión esencial a- resolver y puntos principales en discusión, expresando cuál ha sido la prueba practicada para sostenerlos, con las observaciones que estime necesa-rias para el gobierno del jurado, y expresando su opinión solamente sobre las cuestiones de derecho que surjan de la prueba.”
El acusado tenía derecho a que se instruyera al jurado por lo menos en substancia en el sentido indicado en las instrucciones espepiales por él solicitadas y marcadas con los números del 1 al 7, supra; y nos es imposible estar de acuerdo con la opinión de que tales instrucciones especiales estaban debidamente cubiertas por las instrucciones genera-les al jurado.
*984En vista de las conclusiones a que hemos llegado no creemos necesario resolver otras cuestiones de menor im-portancia levantadas por el apelante pero que no ha discu-tido a fondo en el alegato. Los errores, de haber alguno, pueden evitarse fácilmente en un nuevo juicio.

La sentencia apelada, debe ser revocada y devolverse el caso para ulteriores procedimientos no incompatibles con esta opinión.

OPINIÓN"'del
JUEZ ASOCIADO SR. DE ALDREY,
COR LA CUAL ESTA COREORME EL JUEZ ASOCIADO SR. ERARCO SOTO.
Estoy conforme con la revocación de la sentencia y cele-bración de un nuevo juicio porque no apareciendo de las instrucciones generales que la corte dió al jurado la ins-trucción de la necesidad de que la declaración de la perju-dicada debía estar corroborada en cuanto a la imputación que hace al acusado de la comisión del delito de violación, cometió la corte inferior el error alegado por el apelante en el 6° señalamiento de errores por haberse negado a trans-mitir al jurado la cuarta de las instrucciones solicitadas por la defensa del acusado, que dice así: “Que la declara-ción de la ofendida debe estar corroborada en sus hechos, esenciales, para conectar al acusado con el delito, no siendo suficiente corroboración la declaración del médico sobre el hecho de la desfioración. ”
Estoy • autorizado por el Juez Sr. Franco Soto para ha-cer constar que está conforme con lo expuesto por mí.